Donald L. Corbin, Justice. Appellant Michael Gilmer was convicted by a Crittenden County jury of being a felon in possession of a firearm. The jury sentenced appellant to twelve years imprisonment, and the court sentenced appellant to an additional twenty years upon revocation of a previously imposed ten year suspended sentence for appellant’s prior burglary conviction. Appellant argues two points for reversal: 1) that the trial court erred in allowing the state to introduce appellant’s prior felony convictions; and, 2) that the trial court erred in sentencing appellant to twenty years upon revocation of a previously suspended ten year sentence on appellant’s prior burglary conviction.  We do not reach the merits of appellant’s arguments because of his complete failure to abstract the record. Grisso v. State, 297 Ark. 546, 763 S.W.2d 661 (1989); Bryant v. Lockhart, 288 Ark. 302, 705 S. W.2d 9 (1986). In the absence of an abstract, we cannot review the circumstances surrounding the introduction of appellant’s prior conviction, nor can we ascertain what evidence was before the trial court at appellant’s revocation hearing. In Bryant, we held that we will not entertain an appeal which completely ignores the abstract requirement. We reiterate that this court cannot continue to operate efficiently if each justice must look at the record to ascertain the facts. Id. Affirmed.